NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0508n.06

                                       Nos. 12-1603/1706

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                      FILED
CAMILLE GLYNN; CARLOS MARTELL,                      )                              May 21, 2013
                                                    )                        DEBORAH S. HUNT, Clerk
       Plaintiffs-Appellants, Cross-Appellees,      )
                                                    )
v.                                                  )       ON APPEAL FROM THE
                                                    )       UNITED STATES DISTRICT
IDS PROPERTY CASUALTY INSURANCE                     )       COURT FOR THE EASTERN
COMPANY,                                            )       DISTRICT OF MICHIGAN
                                                    )
       Defendant-Appellee, Cross-Appellant,         )
                                                    )
and                                                 )
                                                    )
AMERIPRISE FINANCIAL,                               )
INCORPORATED, et al.,                               )
                                                    )
       Defendant.




       BEFORE: SILER, CLAY, and GIBBONS, Circuit Judges.


       PER CURIAM. Camille Glynn and Carlos Martell, Michigan citizens, appeal and defendant

IDS Property Casualty Insurance Co. (“IDS”) cross-appeals from the final judgment in an insurance

contract dispute.

       On June 14, 2010, a suspicious fire destroyed plaintiffs’ home. They had an insurance policy

with IDS, and made a claim for their loss, but IDS denied the claim. Plaintiffs brought this action

to compel payment of the claim and moved for summary judgment. The district court denied the

motion, finding that there were disputed issues of fact that should be resolved at trial. The case
Nos. 12-1603/1706
Martell, et al. v. IDS Prop. Cas. Ins., et al.

proceeded to a jury trial. The jury returned a verdict in favor of IDS. Plaintiffs did not move for a

new trial or judgment notwithstanding the verdict, but they did file an appeal. IDS filed a cross-

appeal.

          Plaintiffs argue that the district court erred in denying their motion for summary judgment.

IDS, upon realizing that plaintiffs were not appealing the jury verdict, stated that it was withdrawing

its cross-appeal.

          We lack jurisdiction to review the denial of a motion for summary judgment following a jury

verdict adverse to the movant after a full trial on the merits. Ortiz v. Jordan, 131 S. Ct. 884, 889

(2011); Jarrett v. Epperly, 896 F.2d 1013, 1016 (6th Cir. 1990). Accordingly, both appeals are

hereby dismissed.




                                                  -2-